UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


IN RE: KEURIG GREEN MOUNTAIN SINGLE-SERVE
COFFEE ANTITRUST LITIGATION                              CIVIL ACTION NO.: 14 MD 2542 (VSB) (SLC)

                                                           SEALING ORDER AND TELEPHONE
                                                           CONFERENCE SCHEDULING ORDER


SARAH L. CAVE, United States Magistrate Judge.

         The undersigned will be ruling on the Emergency Letter Motion for an Extension of Time

to Complete Discovery. (ECF No. 769). Accordingly, a telephone conference will be held between

all parties on Wednesday, March 4, 2020 at 3:30 pm. The parties are directed to call into the

Chambers’ conference line at 866-390-1828 at the scheduled time. The access code for the

conference call is: 3809799.

         The Letter-Motion at ECF No. 801 to seal portions of the documents filed at ECF No. 802

is GRANTED.

         The Court notes that the parties complied with Judge Broderick’s individual practices

regarding requests to seal. As the undersigned will be ruling on this motion, the parties are

directed to file unredacted versions the documents at ECF Nos. 769 and 802, made visible only

to the parties in this action.

         The Clerk of Court is respectfully directed to close the Letter-Motion at ECF No. 801.


Dated:          New York, New York
                February 27, 2020                     SO ORDERED
